                            Case 15-16978-PDR           Doc 88      Filed 06/08/20      Page 1 of 2




              ORDERED in the Southern District of Florida on June 8, 2020.




                                                                        Paul G. Hyman, Jr.,Judge
                                                                        United States Bankruptcy Court
_____________________________________________________________________________

                                      UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                         FORT LAUDERDALE DIVISION

                                                                                         CASE NO.: 15-16978-BKC-PGH
                                                                                      PROCEEDING UNDER CHAPTER 13

     IN RE:

     JULIO C GURREA
     XXX-XX-6534
     CORAL GURREA
     XXX-XX-1047

     _____________________________/
     DEBTORS

                       ORDER GRANTING TRUSTEE'S EXPARTE MOTION WAIVING THE
                     FEE ON TRUSTEE'S MOTION TO REOPEN CASE AND REOPENING CASE

         THIS CAUSE came to be heard, exparte, on the Motion of Robin R. Weiner, Chapter 13 Trustee
     ("Trustee"), for an Order Waiving the Filing Fee on Trustee's Motion to Reopen Case, and Reopening, so
     the Trustee may file a Motion to Deviate from the Chapter 13 Plan and the Court, otherwise duly advised in
     the premises, it is

        ORDERED:

        1. The Trustee's Motion is GRANTED.

        2. The Trustee is not required to pay the filing fee of $235.00 to reopen the case.
                       Case 15-16978-PDR           Doc 88      Filed 06/08/20      Page 2 of 2
                                                                        ORDER GRANTING EXPARTE MOTION WAIVING FEE
                                                                                         CASE NO.: 15-16978-BKC-PGH

   3. This case shall be reopened for the purpose of allowing the Trustee to file a Motion to Deviate .

ORDER SUBMITTED BY:

ROBIN R. WEINER, ESQUIRE
STANDING CHAPTER 13 TRUSTEE
P.O. BOX 559007
FORT LAUDERDALE, FL 33355-9007
954-382-2001

COPIES FURNISHED TO:

DEBTORS
JULIO C GURREA
CORAL GURREA
8322 SW 44TH PLACE
DAVIE, FL 33328-2969

ATTORNEY FOR DEBTORS
ROBERT SANCHEZ, ESQUIRE
355 W 49TH STREET
HIALEAH, FL 33012

ROBIN R. WEINER IS DIRECTED TO SERVE COPIES OF THIS ORDER UPON THE PARTIES
LISTED AND FILE A CERTIFICATE OF SERVICE.
